UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7675


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STANLEY A. SLUPKOWSKI,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:94-hc-00392-BR)


Submitted:    April 27, 2009                 Decided:   May 12, 2009


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley A. Slupkowski, Appellant Pro Se.       David T.     Huband,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley   A.   Slupkowski        seeks     to   appeal    the   district

court’s order denying his motion to compel.                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and   certain   interlocutory         and    collateral        orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                       The order Slupkowski

seeks   to    appeal    is   neither   a       final   order    nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                           2